Citation Nr: 0014998	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-50 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation on behalf of their child.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 until 
his retirement in September 1993.  The appellant is his 
former wife.

In a special apportionment decision in May 1996, the Regional 
Office (RO) determined that the appellant was not entitled to 
an apportionment of the veteran's VA disability compensation 
on behalf of their child..  

The Board of Veterans' Appeals (Board) notes that this is a 
simultaneously contested claim, and that the procedures set 
forth in 38 U.S.C.A. § 7105(A) (West 1991) and 38 C.F.R. 
§§ 20.500-504 (1999) have been followed.  

The appellant was scheduled to testify at a hearing at the RO 
before a Member of the Board, but she failed to report for 
it. 


FINDINGS OF FACT

1. The veteran and the appellant were married in September 
1977 and divorced in 1989.

2. Two children were born of this marriage, one in May 1975, 
and the other in March 1978.

3. The appellant submitted a claim for an apportionment in 
April 1996; and at that time, the then minor child born in 
March 1978 was in the custody of the appellant.

4. The veteran's military retirement pay is subject to 
garnishment for child support, and he is under a court 
order to make all further child support and alimony 
payments, to include the arrearage.

5. Although the veteran is not residing with the child for 
whom apportionment is sought, he is reasonably discharging 
his responsibility to provide support of that child.

6. Since the veteran is providing for his child and is 
providing alimony for the appellant including the 
arrearage, by way of court ordered child support and 
alimony payments, the facts of the case do not establish 
that hardship exists for the appellant or the children to 
warrant an apportionment of the veteran's disability 
compensation.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits to the appellant on behalf 
of the veteran's child have not been met.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A certificate of marriage shows that the veteran and the 
appellant were married in September 1977.  They had two 
children, B.S.T, who was born in May 1975, and D.L.T., born 
in March 1958.  The veteran and the appellant were apparently 
divorced in 1989.  

Of record is a court order of the General Court of Justice, 
District Court Division, in the County of Cumberland, dated 
May 1995.  This reveals that a child support Order of the 
same Court in February 1990 had directed that the veteran pay 
the appellant $565 per month as child support for the two 
children.  The veteran was ordered in June 1992 to pay $250 
monthly in alimony to the appellant.  At that time, his total 
income was approximately $2413.  At the time of the court 
hearing in 1994, the veteran's income consisted of $168 in 
Department of Veterans Affairs (VA) benefits, $771 in gross 
military retirement, and $1293 from his regular employment.  
This resulted in total income of $2232.  It was also noted 
that the appellant, who had previously been employed, had 
stopped working due to the medical condition of her children.

The court order further noted that through payments made by 
the veteran and garnishment of his retirement pay, the 
appellant had received $4371.50.  The veteran was obligated, 
based on the modification granted in the present order, to 
pay $9438 ($6738 in child support, and $2700 in alimony).  It 
was indicated that the veteran's legal obligation to 
contribute support for his older child terminated on May 18, 
1995.  He was still under an obligation to pay child support 
for the younger child who was attending school.  The 
modification order reduced the veteran's child support to 
$380 per month, effective June 1995.  Such support continued 
until the child reached the age of eighteen years or was no 
longer regularly attending school.  However, in no event 
would support continue past the time the child attained the 
age of twenty years.  Also effective June 1995, the veteran's 
alimony payments to his former wife were $250 per month.  The 
modification order noted that the veteran had an arrearage in 
his payment of child support and alimony totaling $5366.50, 
and that the amount would be paid at the rate of $100 per 
month, beginning June 1995, and continuing each month 
thereafter.  The Court order further provided that all child 
support payments would be made through the Office of the 
Clerk of the Court, with the exception of that portion that 
was presently being garnished from the veteran's retirement 
pay.  The veteran was obligated to pay the difference between 
the amount garnished each month and the total support 
obligation, including the payment on the arrearage.

The appellant submitted a claim for an apportionment of the 
veteran's compensation benefits in April 1996.

Analysis 

VA law and regulations provide that, in general, all or part 
of compensation payable on account of any veteran may be 
apportioned if the veteran is not residing with his or her 
spouse, of if the veteran's children are residing with the 
veteran and the veteran is not reasonably discharging his or 
her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450(a)(1)(ii) (1999); see 
also 38 C.F.R. § 3.452(a) (1999).  No apportionment will be 
made where the veteran, the veteran's spouse, surviving 
spouse, or fiduciary is providing for dependents.  38 C.F.R. 
§ 3.450(c) (1999).  Veteran's benefits will not be 
apportioned until a claim for an apportioned share is filed.  
38 C.F.R. § 3.458(g) (1999).

In addition to the provisions in 38 C.F.R. § 3.450, if 
hardship is shown to exist the veteran's compensation may be 
apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as 
apportionment does cause undue hardship to the other persons 
in interest.  38 C.F.R. § 3.451.

The Board initially observes that the appellant did not 
submit a claim for an apportionment of the veteran's 
compensation benefits until April 1996.  By this date, his 
oldest child, B.S.T., was one month shy of turning 21, and 
there is no indication that he was attending school.  Thus, 
the appellant is seeking an apportionment solely on behalf of 
the veteran's then minor child, D.L.T., who was born in March 
1978.

The evidence in this case establishes that the veteran was 
under a court order to make child support payments.  In 
addition, the Board observes that according to that court 
order, a portion of the veteran's military retirement pay was 
being garnished for child support.  Thus, the evidence of 
record reflects that the veteran is providing for his 
dependents, namely the then minor child born in March 1978.  
Under such circumstances, where the veteran is reasonably 
fulfilling his responsibility to support the child in 
question, an apportionment may not be permitted.  See 
38 C.F.R. § 3.450(c).  Moreover, the Board acknowledges that 
the appellant has apparently been unemployed so that she 
could provide care for her child.  However, in light of the 
fact that the veteran is providing support for his child, as 
well as alimony for the appellant including the arrearage, as 
required by the court order, the Board has determined, 
therefore, that the evidence does not show that hardship for 
the appellant exists, and an apportionment of the veteran's 
VA disability compensation is not warranted.


ORDER

The claim of entitlement to an apportionment of the veteran's 
VA disability compensation is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

